              Case 1:20-mj-00057-BAM Document 3 Filed 08/27/20 Page 1 of 1

 1 McGREGOR W. SCOTT
   United States Attorney
 2 KAREN A. ESCOBAR
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5 Attorneys for Plaintiff
   United States of America
 6
                               IN THE UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8 UNITED STATES OF AMERICA,                    CASE NO. 1:20-MJ-0057 BAM

 9                                  Plaintiff,        UNITED STATES’ MOTION TO DISMISS AND
                                                      ORDER
10                         v.

11   MIGUEL CARRIEDO,

12                                  Defendant.

13

14          The United States of America, by and through its undersigned counsel, hereby moves for

15 dismissal of the above-captioned matter for the following reasons.

16          The U.S. Marshals Service advised the government today that the defendant was apprehended in

17 Mexico and is currently in custody at the Fresno County Jail. The United States moves to dismiss the

18 UFAP complaint in this matter in order to allow the Fresno County District Attorney’s Office to pursue

19 pending kidnapping and rape charges filed against the defendant.

20   Dated: August 27, 2020                             McGREGOR W. SCOTT
                                                        United States Attorney
21
                                                   By: /s/ KAREN A. ESCOBAR
22                                                     KAREN A. ESCOBAR
                                                       Assistant United States Attorney
23
                                                  ORDER
24
     IT IS SO ORDERED.
25

26 Dated:     August 27, 2020
                                                     UNITED STATES MAGISTRATE JUDGE
27

28


      MOTION TO DISMISS AND ORDER
30
